DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of a new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 9, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190141693 herein Guo in view of US 20190254120 herein Zhang.
Claim 1, Guo discloses a communication method, comprising: 
receiving a radio resource control (RRC) signaling (0323, RRC configuration of control resource set #0), 
and receiving medium access control control element (MAC-CE) signaling, wherein the MAC- CE signaling indicates one piece of spatial information for a first control resource set (0323, 0324, MAC-CE, QCL and control resource set; 0329), 
and wherein the first control resource set is a control resource set used at least for transmitting scheduling information of system information (0323-0325, 0329, CORESET 0), the first control resource set is a control resource set whose identifier is 0 (0323-0325, 0329, CORESET 0), and the spatial information is quasi-co-location (QCL) information (0323-0325, 0329).
wherein the one piece of spatial information is one of the candidates of spatial information of the PDSCH in a current active bandwidth part (BWP).
Zhang discloses wherein the RRC signaling indicates candidates of spatial information of a physical downlink shared channel (PDSCH) (0127, Through RRC signaling, a UE may be configured with a list of up to a specified number (M) of TCI states and the QCL reference for PDSCH is dynamically indicated by the TCI field of the DCI); wherein the one piece of spatial information is one of the candidates of spatial information of the PDSCH in a current active bandwidth part (BWP) (0131, QCL indication in TCI is only configured for PDSCH, which corresponds to a current control resource set achieved via MAC-CE signaling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to include the use of TCI states for hierarchical beamforming as taught by Zhang so as reduce the overhead for beam tracking/update efforts, while enabling efficient Transmission Configuration Indication (TCI) (0009).

Claim 3, Guo discloses wherein the spatial information comprises information about a channel state information reference signal (CSI-RS) satisfying a quasi co location QCL relationship with a synchronization signal and physical broadcast channel block (SSB) (0329).

(0311, SSB for configuring a control resource set; 0312), wherein the time-frequency resource comprises monitoring occasions of a search space set associated with the first control resource set (0311, search space).

Claim 5, Guo discloses wherein the method further comprises: monitoring a downlink control channel (PDCCH) on the time-frequency resource of the first control resource set based on the spatial information (0312-0314).

Claim 6, Guo discloses wherein the information about the SSB is an index of the SSB (0312, SSB index).

Claim 9, as analyzed with respect to the limitations as discussed in claim 1.
Claim 11, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 12, as analyzed with respect to the limitations as discussed in claim 4. 
Claim 13, as analyzed with respect to the limitations as discussed in claim 5. 
Claim 14, as analyzed with respect to the limitations as discussed in claim 6. 
Claim 20, as analyzed with respect to the limitations as discussed in claim 1.
Claim 22, as analyzed with respect to the limitations as discussed in claim 3.
Claim 23, as analyzed with respect to the limitations as discussed in claim 4.
Claim 24, as analyzed with respect to the limitations as discussed in claim 5.
Claim 25, as analyzed with respect to the limitations as discussed in claim 6.

Claim 27, as analyzed with respect to the limitations as discussed in claim 3.
Claim 28, as analyzed with respect to the limitations as discussed in claim 4.
Claim 29, as analyzed with respect to the limitations as discussed in claim 5.
Claim 30, as analyzed with respect to the limitations as discussed in claim 6.

Claim 31, Guo discloses wherein the processing apparatus comprises the memory (Fig. 2: 230; Fig. 3: 360).

Claim 32, Guo discloses wherein the processing apparatus is a chip or a terminal device (Fig. 2: 230; Fig. 3: 360).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190069285 A1 discloses that an indication state is present in a downlink (DL) Downlink Control Indication (DCI) transmitted by a PDCCH on a CORESET, wherein the indication state indicates an associated PDSCH QCL parameter. A transceiver receives the associated PDSCH using the QCL parameter from the base station.
US 20200053703 A1 discloses a base station restricting certain physical channels to certain beams by utilizing spatial information for coresets with MAC control elements to only the instances of transmission of the PDSCH that are QCL'ed (spatial information) with respect to the spatial receive beam (which may be referred to simply as " spatial Rx QCLed") with a specific SSB index.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468